The Attorney                General of Texas
                                           March     14,     1980
MARK WHITE
Attorney General


                   Mr. Kenneth E. Graeber                        Opinion No.   m-147
                   Executive Director
                   School Tax Assessment Practices               Re: Assesment and collection of
                     Board                                       state   ad valorem  tax     after
                   3301 Northland Drive, Suite 500               January 1,198O.
                   Austin, Texas 78731

                   Dear Mr. Graeber:

                          Under the provisions of the new Property Tax Code, your agency will
                   become   the State Property Tax Board on January 1,198O. Property Tax Code
                   S 8, Acts 1979, 66th Leg., ch. 841, at 2331 In this capacity it will be the
                   state’s agent in the collection of the state ad valorem tax. Property Tax
                   Code S 3LO9. Effective January 1, 1980, the assessment ratio for calculating
                   taxes for state purposes will be .OOOlpercent. Property Tax Code S 26.03.

                          Since the tax rate for state ad valorem purposes is 10 cents per $100 of
                   valuation, the state ad valorem tax will yield only one dollar per every one
                   billion dollars in property value on the county tax rolL This will generate
                   less than $200 per year statewide, or on the average, less than one dollar per
                   county. Yet the cost of administering this tax could exceed $l,OOO,OOO     per
                   year. You inquire as to the responsibilities county tax assessors will have
                   with regard to this tax starting next year when the .OOOl%assessment ratio
                   becomes effective.

                           All provisions of a code will be read together and harmonized if
                   possible. Parshall v. State-, 138 S.W. 759 (Tex. Crim. App. 1911). In construing
                   legislation, the courts will not adopt a construction that will lead to absurd
                   consequences.       Dovalina v. Albert, 409 S.W.2d 616 (Tex. Civ. App. -
                   Amarillo 1966, writ rePd n.r.e.1; City of Nacogdoches v. McLeroy, 371 S.W.2d
61 (Tex. Civ. App. - Beaumont 1963, no writ).

                          The legislature enacted provisions in the Property Tax Code which
                   contemplate that the county tax assessor-collector  will collect the state ad
                   valorem tax.      See Property Tax Code SS 31.03, 31.07(b). However, the
                   legislature  also-&acted     the .OOOl% assessment ratio which makes it
                   impossible to raise any revenue by collecting the tax, once the cost of
                   collection is taken into consideration. Moreover, the tax would be virtually
                   impossible to collect.   The amount collected from each taxpayer would in




                                                   P.      470
Mr. Kenneth E. Graeber       -   Page Two @9+‘-147)



most cases be a small fraction of one cent. Once exemptions        are granted, -see Property
Tax Code SS ll.ll - ll.26, many taxpayers would owe nothing.

       Section 31.07 contemplates that separate bills may be sent for the state and local
taxes. Section 31.01(f) permits the governing body of a taxing unit to choose not to send a
tax bill until the total amount of unpaid taxes is five dollars or more. We construe these
provisions to authorize county tax assessors to defer sending separate bills for state ad
valorem taxes until the total amount of unpaid taxes is five dollars or more. We believe
this construction is necessary to render the provisions on state ad valorem tax workable.
The State Property Tax Board is required to adopt rules prescribing methods of accounting
for and remitting state property taxes. Property Tax Code S 31.09. We believe it can
prescribe a procedure that authorizes the county tax assessol-collector     to defer assessing
and collecting the state tax until it amounts to five dollars per unit of property.

       We also believe the board may authorize counties to advance to it each year the
amount of uncollected state ad valorem tax for the county. Cf. Nassau County VI City of
Lon Beach, 9 N.E.2d 50 (N.Y. 1937) (statute made city liable to county for amount of
--g-T.
 taxes certi led whether collected or not). We believe the countv mav reasonablv assume
the small burden of paying less than cne dollar to the state in li’eu o? annually collecting
that minute amount of tax at a far greater expenditure in collection costs. In this way the
state will receive its ad valorem tax revenue and the counties will not have to collect it
until the amount of revenue garnered will be more commensurate with collection costs.

                                       SUMMARY

           The State Property Tax Board may adopt a rule authorizing the
           county tax assessor-collector to defer assessing and collecting the
           state ad valorem tax until it amounts to five dollars per unit of
           property. The board may also authorize counties to advance to it
           annually the amount of uncollected state ad valorem tax for the
           county.




                                          -   MARK     WHITE
                                              Attorney General of Texas
JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General




                                              p.   471
Mr. Kenneth E. Graeber      -   Page Three   (MW-147)



APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Bob Gammage
Susan Garrison
Rick Gilpin
Myra McDaniel




                                             p.   472